Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.

2.	In virtue of this communication, claims 1-5 and 7-14 are currently pending in this Office Action.

Response to Arguments
3.	In Remarks filed on 08/04/2021, on pages 6-9, applicant argued for the claim limitation “postponing outputting said notification until after occurrence of an event indicative of availability of a user of the device (1)”.
	However, claim does not specifically define what are involved or required in postponing outputting until next available event. In other words, claim does not specifically define what the postponing action is, for instance, storing the notification until next availability for how long? Is there algorithm monitoring for a next event? In fact, Mehta teaches deferring incoming call notification (302-304-304 in fig. 3) until the deferral trigger condition is met (306-314-316 in fig. 3). Herein, the claimed feature “postponing outputting said notification” could be reasonably interpreted as deferred notification for incoming call in steps 302-304-306 of fig. 3 of Mehta, and the claimed feature “until after occurrence of an event indicative of availability of a user of the device” is reasonably interpreted as “notification deferral condition” in steps 306-314-316 of fig. 3 of Mehta. See par. 0034 of Mehta for explaining a deferral condition set as user preference and par. 0033 describes that the user can specify the notification to be presented when a particular meeting ends. In accordance with MPEP 2111, the teaching from Mehta discloses or at least suggests the argued claim limitation. 

3.1.	On pages 9-16 in Remarks, the arguments presented by applicant are mainly based on the amended claim limitations. However, the amended claim is considered obvious by the rationales explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 4, 5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. Pub. No.: US 2015/0143281 A1 in view of Cardozo et al. Pub. No.: US2016/0073351 A1. 

Claim 1
Mehta discloses a method for operating a device (1) (mobile device 102 in fig. 1) powered by a battery (14) (battery 774 in fig. 7) characterized in that it comprises the following, performed by a processing unit (11) (application processor 104 and motion processor 122 in fig. 1) of the device (1):
determining that a notification (302 in fig. 3 in view of fig. 4) is to be outputted through a user interface (13) of the device (1) during an unavailability time period wherein a user of a device is not available (determining in step 304 for automatically deferring incoming call in step 302 in fig. 3; unavailability could be reasonably interpreted as meeting time in which time a user is not available to answer the call  explained in par. 0033); and 
postponing outputting said notification (steps 304-306-314-316 in fig. 3 are delaying to notify user the incoming call in step 302 of fig. 3) until after occurrence of an event indicative of availability of a user of the device (1) (at step 316, the deferred time passes, and thus deferred action, i.e., postponing notification, is performed in 320 of fig. 3).
	Although Mehta does not explicitly show: the determining comprising estimating a remaining battery lifetime and a remaining duration of said unavailability time period; and if the remaining battery lifetime is greater than the remaining duration of said unavailability time period, postponing outputting said notification until after occurrence of an event indicative of availability of a user of the device (1)”, the claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitation “the determining comprising estimating a remaining battery lifetime and a remaining duration of said unavailability time period” is considered obvious by the rationales found in Cardozo. In particular, Cardozo teaches estimating a remaining battery life time (309 in fig. 3 and 704 in fig. 7, fig. 8 and par. 0192, only 3 hours battery remaining at current usage level), and a remaining duration of said unavailability time period (par. 0159, a scheduled mountain climbing 12:00-15:00;  see fig. 8, and par. 0192, you’ve schedule in 4 hrs, and only 3 hrs battery remaining at current usage level collected as explained in fig. 4A-B).
	Secondly, to consider the obviousness of the claim limitations “if the remaining battery lifetime is greater than the remaining duration of said unavailability time period, postponing outputting said notification until after occurrence of an event indicative of availability of a user of the device (1)”, recall that “postponing outputting said notification until after occurrence of an event indicative of availability of a user of the device (1)” is rendered obvious by the steps 304-306-314-316 in fig. 3 of Mehta. In fact, the addressing claim limitation recites a condition to perform postponing outputting said notification. See MPEP 2111.04, II. Contingent Limitations. In particular, Cardozo teaches determining if battery capacity is enough to run future application (704 in fig. 7), and then, notification is not outputted if battery is enough to run the future application (704-END in fig. 7, see fig. 8 and par. 0192 for describing battery capacity is in terms of hours and usage time in hours). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with the combination of Mehta and Cardozo.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify notification based on user states of Mehta by providing user with battery power notification in mobile device as taught in Cardozo. Such a modification would have included a monitoring system to monitor usage, events and a battery life so that a user could be informed the remaining battery life in advance to take a proper action for an important tasks as suggested in par. 0010 of Cardozo.

Claim 2
Mehta, in view of Cardozo, discloses a method according to claim 1, wherein said event indicative of the availability of a user of the device (1) is chosen among expiration of said unavailability time period (Mehta, 304-306 in fig. 3 as explained in par. 0033) and an interaction of a user with the user interface (13) (Mehta, deferral option selected in 310 in fig. 3; accordingly, the combined prior art renders the claim obvious).



Claim 4
Mehta, in view of Cardozo, discloses a method according to claim 1, comprising automatically detecting said unavailability time period before determining that a notification is to be outputted through a user interface (13) of the device (1) during an unavailability time period (Mehta, step 304 in fig. 3 detects if automatic deferral is enabled when there is an incoming call, see par. 0033-0034; therefore, the combined prior art renders the claim obvious).

Claim 5
Mehta, in view of Cardozo, discloses a method according to claim 4, wherein said unavailability time period is detected by accessing an agenda of the user stored in a memory unit (12) of the device (1) (Mehta, see device state 112 in fig. 1 includes calendar state, monitor state, and reminder data 120 which stores meeting time as explained in par. 0033; Cardozo, database 171 in fig. 2B in view of database 410 in fig. 4A, a power profile for storing mountain climbing schedule 12:00-15:00 as explained in par. 0159; accordingly, the combined prior art meets the claim condition), or a set alarm clock

Claim 7
Mehta, in view of Cardozo, discloses a method according to claim 16, wherein the remaining battery lifetime is estimated as a function of a current battery level and an average power consumption (since claim does not specify what are required to be a function, and averaging power consumption, with  functions compared to batter life in par. 0128 & 0189 and determining application consumed average power of Y mA in par. 0147 & 0159 Cardozo, the combined prior art would have rendered the claim obvious).

Claim 10
Mehta, in view of Cardozo, discloses a method according to claim 1, wherein the determining that a notification is to be outputted through a user interface (13)  (Mehta, displaying call answering user interface in 308 in fig. 3) of the device (1) during an unavailability time period further comprises normally outputting said notification if the monitoring is not performed (Mehta, Not performing monitoring is reasonably interpreted as “automatic deferral disabled” in step 304 to continue in step 308 of fig. 3; and thus, the combined prior art renders the claim obvious).

Claim 11
Mehta, in view of Cardozo, discloses a method according to claim 1, wherein the device (1) is powered by a battery (14) (Mehta, battery 774 in fig. 7), said notification being a low battery notification (Cardozo, 705 in fig. 7 output battery low notification, see 800 in fig. 8).

Claim 12
Claim 12 is a device corresponding to method claim 1. All of limitations in claim 12 are found reciting the structure of the same scopes of the respective limitations in claim 1. Accordingly, claim 12 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Mehta discloses an electronic device (1) (mobile device in fig. 1 & 7) comprising a user interface (13) (user input 758 in fig. 7) and a processing unit (11) (processor 752 in fig. 7).

Claim 13 and 14
	Claims 13 and 14 are product claims corresponding to method claim 1. All of the limitations in claims 13 and 14 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claims 13 and 14 are considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Cardozo and Lindemann et al. Pub. No.: US2016/0007290 A1. 

Claim 3
Although Mehta, in view of Cardozo, does not disclose: “a method according to claim 2, wherein the postponing outputting said notification further comprises monitoring if there is an interaction of a user with the user interface (13) during the unavailability time period”, the claim is considered obvious by the following rationales.
	In fact, Mehta, in view of Cardozo, discloses the postponing outputting said notification during unavailability time period (304-306 in fig. 3 of Mehta), and monitoring an interaction of a user (308-310 in fig. 3 and 406 in fig. 4). In particular, Lindemann teaches if there is an interaction of a user with the user interface during a timer value (104-106-110 in fig. 1 and 212-214-216 in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify notification based on user states of Mehta in view of Cardozo by providing user input monitoring with a timer as taught in Lindemann to obtain the claimed invention as specified in the claim. Such a modification would have monitored an event on a mobile device to notify a user so that the user would not have missed a notification event and reminded of an event missed as suggested in par. 0009-0011 of Lindemann.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Cardozo and Cosenza et al. Patent No.: US 8,615,221 B1. 

Claim 8
Mehta, in view of Cardozo, discloses a method according to claim 1, wherein the determining that a notification is to be outputted through a user interface (13) of the device (1) during an unavailability time period (Mehta, S304 in fig. 3).
	Although Mehta in view of Cardozo, does not disclose: “determining whether the notification is assigned a low priority level, postponing outputting said notification being performed only if the notification is assigned a low priority level”, the claim limitation is considered obvious by the rationales found in Cosenza. In particular, Cosenza teaches determining the importance or urgency of the notification to output the notification or to delay the output of the notification (350-360 or 350-370 in fig. 3; see lines 50-65 of col. 5 to output high priority notification).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify notification based on user states of Mehta in view of Cardozo by providing selection of notification techniques in an electronic device as taught in Cosenza to obtain the claimed invention as specified in the claim. Such a modification would have included an electronic device to intelligently select notification techniques so that the undesirable interruption would not be occurred as suggested in lines 30-45 of col. 1 of Cosenza.

Claim 9
Mehta, in view of Cardozo, discloses a method according to claim 1, wherein the determining that a notification is to be outputted through a user interface (13) of the device (1) during an unavailability time period (Mehta, S308 in fig. 3).
	Although Mehta, in view of Cardozo, does not disclose: “determining whether the notification is assigned a high priority level, the postponing outputting said notification being performed only if the notification is not assigned a high priority level”, the claim limitation is considered obvious by the rationales found in Cosenza. In particular, Cosenza teaches determining the importance or urgency of the notification to output the notification or to delay the output of the notification (350-360 or 350-370 in fig. 3; see lines 50-65 of col. 5 to output high priority notification).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify notification based on user states of Mehta in view of Cardozo by providing selection of notification techniques in an electronic device as taught in Cosenza to obtain the claimed invention as specified in the claim. Such a modification would have included an electronic device to intelligently select notification techniques so that the undesirable interruption would not be occurred as suggested in lines 30-45 of col. 1 of Cosenza.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643